     Case 1:21-cv-00155-NONE-EPG Document 42 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN WESLEY WILLIAMS,                              Case No. 1:21-cv-00155-NONE-EPG (PC)

12                      Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                        REQUEST FOR JUDICIAL NOTICE
13          v.
                                                        (ECF No. 38)
14   BEER, et al.,
15                      Defendants.
16

17

18          On September 2, 2021, Plaintiff filed a “Request for Judicial Notice of Possible Related

19   Case.” (ECF No. 38).

20          Plaintiff’s request is GRANTED. The Court takes judicial notice that on August 13, 2021,

21   Plaintiff filed a petition for a writ of habeas corpus. Williams v. The State Bar of California, E.D.

22   CA, Case No. 1:21-cv-01228, ECF No. 1.

23          While the cases include at least some overlapping factual allegations, the Court will not

24   reassign either case at this time because it does not appear that reassigning the action to a single

25   judge is likely to effect a savings of judicial effort or other economies. See Local Rule 123(c).

26   The Court takes judicial notice that on August 31, 2021, the magistrate judge assigned to

27   Plaintiff’s habeas case ordered Plaintiff to show cause “why the petition should not be dismissed

28   based on Younger v. Harris, 401 U.S. 37 (1971), failure to exhaust state judicial remedies, and


                                                       1
     Case 1:21-cv-00155-NONE-EPG Document 42 Filed 09/03/21 Page 2 of 2


 1   failure to state a cognizable federal habeas corpus claim.” E.D. CA, Case No. 1:21-cv-01228,

 2   ECF No. 10, p. 4.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    September 3, 2021                         /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
